Citation Nr: 0734718	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a third degree burn of the right lateral 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1959 to 
February 1960.  The veteran also had approximately two weeks 
of verified active duty for training (ACDUTRA) in June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.  

In November 2006, the Board denied entitlement to a higher 
initial evaluation for residuals of a third degree burn of 
the right lateral thigh.  The veteran subsequently appealed 
to the Court of Appeals for Veterans Claims (Court).  In a 
July 2007 Joint Motion for Remand, which was granted by Order 
of the Court in July 2007, the parties (the Secretary of VA 
and the veteran) determined that a remand was warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran suffered a third degree burn on his right thigh 
while performing active duty for training (ACDUTRA) in June 
1963.  In a September 2003 rating decision, the RO granted 
service connection for a third degree burn scar of the right 
lateral thigh and assigned an initial compensable disability 
rating of 20 percent, effective March 20, 2003, the date on 
which the original service connection claim was received.  
The veteran contends that he is entitled to a higher initial 
evaluation for his third degree burn scar of the right 
lateral thigh.  More specifically, the veteran claims that 
the current evaluation assigned for his disorder does not 
accurately reflect the severity of the symptomatology 
associated with that disability.

After careful consideration of the evidence of record, 
including a September 2003 VA examination for scars, the 
Board concludes that the current evidence of record is 
inadequate to rate the veteran's current service-connected 
disability.  Thus, for the reasons discussed below, this 
appeal is remanded for further development.

A September 2003 VA examination reflects that the veteran's 
right thigh had evidence of a well-healed scar measuring 8 
inches by 4.75 inches, or 38 square inches, at the site of 
the vastus lateralis muscle with muscle wasting of the right 
anterior/lateral thigh and adherence of the scar to the 
underlying tissue.  An area of depression was noted, and the 
examiner described the texture of the skin as smooth, shiny, 
and irregular in shape.  Muscle strength with resistance was 
3/5 and was 4/5 without resistance.  The veteran could not 
demonstrate toe walking and was unable to tolerate full 
weight-bearing on the right leg.  The VA examination report 
indicates diagnoses of a stable first-third degree burn on 
the anterior/lateral right thigh and atrophy of the vastus 
lateralis muscle.  The examiner did not indicate whether the 
atrophy of the vastus lateralis muscle was related to the 
veteran's in-service burn injury.

The Board notes that it is not competent to make medical 
determinations regarding diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it must rely 
on the competent medical evidence of record.  In the present 
case, the above evidence tends to suggest that the veteran's 
service-connected burn on the right thigh resulted in some 
muscle injury or disability.  However, absent a complete 
evaluation of any current muscle injury to the veteran's 
right thigh along with some indication that such disability 
is related to the veteran's service-connected injury and 
resulting scarring, the Board concludes that it cannot 
adequately rate the disability before it on appeal.  

Similarly, the VA examiner stated that the veteran's scar did 
not cause any limitation of motion or function; however, 
there is nothing in the objective clinical findings to 
corroborate this statement.  In this regard, the Board notes 
the absence of any range of motion testing findings for the 
veteran's thigh and other joints potentially affected by the 
veteran's injury.  Such evidence is especially relevant in 
light of a March 2004 treatment report from a private 
physician, Dr. Merkel, indicates that the veteran 
"obviously" has some arthritis of the knees or hips.  
Additionally, the veteran reported occasional locking and 
popping of his right knee at the September 2003 VA 
examination; he also told Dr. Merkel that he feels that he is 
unable to walk without medication.  Under these 
circumstances, the Board feels that additional evaluation is 
needed to (1) determine whether the veteran has any 
orthopedic disabilities of his right lower extremity, to 
include any limitation of motion and/or arthritis of the 
right hip, knee, and thigh, and (2) determine the likelihood 
that any such disability is related to the veteran's service-
connected burn to the right thigh.

In light of the above, the Board concludes that a remand is 
therefore necessary to afford the veteran a VA examination 
for the purpose of evaluating all residuals of the veteran's 
service-connected burn injury to the right thigh.  Such 
examination should include evaluation of the currently-rated 
scarring, as well as any associated muscle disability or 
injury and/or orthopedic disability, to include any 
limitation of motion and/or arthritis of the right hip, knee, 
and thigh.

With respect to determining whether the veteran has any 
muscle injury associated with his service-connected burn of 
the right thigh, the Board observes that treatment records 
from service might contain relevant information.  A review of 
the veteran's service medical records reveals that he was 
transferred to the U.S. Naval Hospital in Oakland, California 
on June 26, 1963.  His records also reflect that his burn 
injury was with skin grafts.  However, the current record 
does not contain any hospitalization records from the U.S. 
Naval Hospital in Oakland, California, nor does it contain 
any records relating to his skin graft.  As such records are 
clearly pertinent to this appeal, and will likely aid in 
evaluating and rating the veteran's current residuals, 
reasonable efforts should be made to obtain these clinical 
records while this appeal is on remand.  

The veteran complained at the September 2003 VA examination 
of balance problems related to his third degree burn scar of 
the right lateral thigh.  He mentioned at least two falling 
incidents which he related to decreased muscle strength in 
his right thigh.  The September 2003 VA examiner found that 
he was unable to tolerate weight-bearing.  Additionally, as 
previously mentioned, the veteran reported feeling unable to 
walk without medication.  

The Board finds that such evidence raises the issue of 
whether special monthly compensation (SMC) is warranted for 
the veteran's service-connected disability.  See 38 C.F.R. 
§§ 3.350(a), 4.43 (2007).  The Board observes that SMC is 
payable for each anatomical loss or loss of use of one foot, 
and that loss or loss of use of a foot contemplates 
interference with balance or propulsion to the point where 
the same movement could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  Seeing as the record 
does not contain sufficient medical evidence regarding the 
functionality of the veteran's foot, as impacted by his 
service-connected disability, the Board concludes that a 
medical opinion should be obtained.

As a final note, the Board observes that the veteran has not 
been provided notice in accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding what information and 
evidence is necessary to establish an effective date.  As 
such question is involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Obtain all service medical records 
pertaining to the veteran's in-service 
right thigh burn and subsequent 
treatment/hospitalization at the U.S. 
Naval Hospital in Oakland, California, for 
the period from June 26, 2003, through 
July 31, 2003.  It is noted that these 
records may be filed under the name of the 
facility/hospital where the veteran was 
treated rather than under the veteran.  
All efforts to obtain these records should 
be documented, as well as response, 
negative or positive, regarding the 
availability or existence of these 
records.

3.  Contact the veteran to obtain the 
information, including a release form, 
necessary to request treatment records 
dated in October 2003 from Dr. Merkel.  
The veteran should also be asked to 
provide any additional names and addresses 
of all medical care providers who treated 
him for his residuals of his right thigh 
burn, as well as dates of treatment.  
After securing the necessary release from 
the veteran, obtain any outstanding 
records identified by the veteran.

4.  After all outstanding service medical 
records and treatment records have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
to determine the current severity of the 
residuals of a right thigh burn, and to 
determine the nature and etiology of any 
identified muscle injury and/or orthopedic 
disability in the veteran's right lower 
extremity.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should review 
the service medical records for any 
information regarding any muscle group(s) 
involved in his in-service second and 
third degree burns.  All indicated tests 
should be performed and the findings 
reported in detail.  The examiner should 
provide a response to all of  the 
following:

(a) Following a review of the record and 
an examination of the veteran, the 
examiner should identify any all residuals 
of the veteran's in-service right thigh 
second and third degree burns, including 
any scarring, orthopedic disabilities, 
and/or muscle injuries.  Diagnoses should 
be provided for all disabilities, as well 
as any information requested below.

(b) With respect to any scarring secondary 
to the veteran's in-service right thigh 
burn, the examiner should identify and 
completely describe any symptomatology 
associated with this disability including, 
but not limited to, an assessment of 
whether each of the scars are deep, cause 
limited motion, are superficial, are 
stable, are painful or tender on objective 
demonstration, whether they limit 
function, or whether they are poorly 
nourished with repeated ulceration.  The 
examiner should describe the shape and 
size of the each identified scar, 
providing measurements.  He/she should 
also indicate whether any scars present 
are ragged, depressed, or adherent; 
indications on palpation of loss of deep 
fascia, muscle substance, or soft flabby 
muscles in the wound area; and whether 
there is normal firm resistance of muscle 
compared with the sound side.  If the 
examiner finds that the veteran's scar(s) 
cause limited motion or function, the 
examiner should describe such limitations, 
including any restrictions on range of 
motion of associated joints and its impact 
on the veteran's daily activities.

(c) The examiner should evaluate any 
limitation of motion for the veteran's 
right hip, thigh, and knee.  With respect 
to all three joints, the examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The examiner 
should also indicate whether there is any 
evidence of arthritis, including X-ray 
evidence, in any of these joints.  In 
accordance with 38 C.F.R. §§ 4.40, 4.45, 
VAOPGCPREC 36-97, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  

(i) After providing any appropriate 
diagnoses, the examiner should provide 
an opinion as to whether any limitation 
of motion and/or arthritis of the right 
hip, thigh, or knee is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to the 
veteran's service-connected burn injury 
of the right thigh, including whether 
any limitation of motion is the result 
of the veteran's any muscle injury or 
scarring of the right thigh.

(ii) If the examiner determines that it 
is "at least as likely as not" or 
"more likely than not" that the 
veteran has limitation of motion and/or 
arthritis of the right knee that is 
related to his service-connected burn 
injury of the right thigh, then he/she 
should specifically state if there is 
any evidence of ankylosis, subluxation, 
lateral instability, "locking," 
effusion into the joint, or impairment 
of the tibia and fibula, including 
where there is nonunion with loose 
motion requiring a brace or malunion.

(iii) If the examiner determines that 
it is "at least as likely as not" or 
"more likely than not" that the 
veteran has limitation of motion and/or 
arthritis of the right thigh that is 
related to his service-connected burn 
injury of the right thigh, then he/she 
should specifically state if there is 
any evidence of limitation of 
abduction, adduction, or rotation, or a 
flail joint of the hip.

(iv) If the examiner determines that it 
is "at least as likely as not" or 
"more likely than not" that the 
veteran has limitation of motion and/or 
arthritis of the right thigh that is 
related to his service-connected burn 
injury of the right hip, then he/she 
should specifically state if there is 
any evidence of ankylosis of the hip.

(v) Regarding any of these joints, if 
the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason 
should be explained.

(d) If the examiner identifies a residual 
muscle injury, the examiner should 
identify which muscle group(s) were 
involved in the veteran's in-service right 
thigh burn, and identify any current 
manifestations and degree of severity of 
such injuries.  In doing so, the examiner 
should:

(i) Note the frequency with which the 
veteran complains of the cardinal signs 
and symptoms of muscle disability, to 
include loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement;
    
(ii) Indicate whether the veteran's 
muscles swell and harden abnormally in 
contraction;

(iii) State whether there is evidence 
that the veteran is unable to keep up 
with work requirements;

(iv) State whether tests of strength, 
endurance, and coordinated movements 
when compared to the sound/uninjured 
side indicate either positive evidence 
of impairment or severe impairment of 
function;

(v) Indicate whether any of the 
following are present: (1) adhesion of 
scar to one of the long bones, scapula, 
pelvic bone, sacrum, or vertebrae, with 
epithelial sealing over the bone, 
rather than true skin covering in an 
area where bone is normally protected 
by muscle; (2) diminished muscle 
excitability to pulsed electrical 
current in electrodiagnostic tests; (3) 
visible or measurable atrophy; or (4) 
adaptive contraction of an opposing 
group of muscles.

(e) The examiner should also report 
whether the veteran has lost the use of 
his right lower extremity as a result of 
his service-connected right thigh burn 
injury so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  (The term 
"preclude locomotion" means a necessity 
for regular and constant use of braces, 
crutches, canes, or a wheelchair as a 
normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  The examiner also should 
report whether the veteran retains 
effective function in his right foot or 
whether the veteran would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis of 
the actual remaining function of the foot, 
that is, whether the acts such as balance 
and propulsion can be accomplished equally 
well by an amputation stump with 
prosthesis.  If the impairment is 
attributed to non-service connected 
pathology that should be identified with 
medical support set out.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claim of entitlement to a higher 
initial evaluation for his service-
connected burn scar of the right thigh.  
The agency of original jurisdiction (AOJ) 
is directed to consider whether the 
evidence demonstrates additional 
disability based on the veteran's service-
connected injury, to include any muscle 
disability or injury and/or orthopedic 
disability.  The AOJ is also directed to 
consider entitlement to special monthly 
compensation based on loss or loss of use 
of a foot.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

